DETAILED ACTION
This is a non-final, first office action on the merits. Claims 31-50 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a new office action replacing previous office action mailed on 4/12/2022, which the wrong set of claims were erroneously examined.
Status of Claims
Applicant’s preliminary amendment dated 05/26/2022, added new claims 31-50 and canceled claims 1-30 are acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 31-50 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claim 31, the claim, when “taken as a whole,” is directed to the abstract idea of determining one or more interrupt events from a plurality of notification events generated, wherein the one or more interrupt events are determined based on a corresponding notification event being sent in a manner designed to immediately alert a responder; generating one or more metrics representative of data associated with the one or more interrupt events; generate one or more sub-scores based on one or more of the metrics by providing one or more metrics as input to one or more sub-score models representative of an impact relating to operations; generating an operations score using a weighted sum of the one or more sub-scores, the weights of respective sub-scores based on an estimated relative impact of the sub- scores as they relate to the operations; and modifying at least one of the one or more sub-score models responsive to an automated analysis of a plurality of operational outcome metrics and a plurality of historical operational scores, including the operations score, generated over a period of time.
Independent claims 42 and 47, the claim, when “taken as a whole,” is directed to the abstract idea of determining one or more interrupt events from a plurality of notification events generated, wherein the one or more interrupt events are determined based on a corresponding notification event being sent in a manner designed to immediately alert a responder; generating one or more health metrics representative of data associated with the one or more interrupt events; generating one or more health sub-scores based on one or more of the health metrics by providing one or more health metrics as input to one or more health sub-score models representative of an impact relating to managing operations; generating an operations health score using a weighted sum of the one or more health sub- scores, the weights of respective health sub-scores based on an estimated relative impact of the health sub-scores as they relate to managing the operations; and modifying at least one of the one or more health sub-score models responsive to an automated analysis of a plurality of operational outcome metrics and a plurality of historical operational health scores, including the operations health score, generated over a period of time.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 31, 42, and 47 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain methods of organizing human activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: “a processor, a memory, and plurality of computer systems…… in claims 31, 42, and 47.”
Furthermore, Examiner asserts that claim 47 also does not include limitations amounting to significantly more than the abstract idea. Although claim 47 includes a computer readable non-transitive storage media amounts to generic computing elements performing generic computing functions.
Further, " automatically" is a generic computer component applying the abstract idea.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 31, 42, and 47 are implying that “….…automatically modify at least one of the one or more sub-score models responsive to an automated analysis of a plurality of operational outcome metrics and a plurality of historical operational scores, including the operations score, generated over a period of time........……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 31, 42, and 47 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 32-41, 43-46, and 48-50 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 31, 42, and 47 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 31, 42, and 47 include various elements that are not directed to the abstract idea. These elements include a processor, a memory, and plurality of computer systems. 
Examiner asserts that a processor, a memory, and plurality of computer systems do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Furthermore, Examiner asserts that claim 47 also does not include limitations amounting to significantly more than the abstract idea. Although claim 47 includes a computer readable non-transitive storage media amounts to generic computing elements performing generic computing functions.
Further, " automatically" is a generic computer component applying the abstract idea.
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 1 and specification pp. 5, 22, and 26)1, of the specification detail any combination of a generic computer system program to perform the system. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with comprising: a memory and processor in claims 31, 42, and 47 are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.2 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.3
Claims 32-41, 43-46, and 48-50 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 31, 42, and 47.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31, 35, and 38-39 rejected under 35 U.S.C. 103 as being unpatentable over (US Pat. No. 9,367,810) (hereinafter Gagne et al.) in view of (US Pub. No. 2018/0146004) (hereinafter Belfiore et al.). 
Regarding claim 31, Gagne discloses an apparatus comprising: 
a processor (see Gagne, Fig. 2); and 
a memory that stores instructions executable by the processor (see Gagne, Fig. 2) to: 
determine one or more interrupt events from a plurality of notification events generated by one or more of a plurality of computer systems (see Gagne, column 17, lines 3-5, wherein interrupt events such as hot and cold weather extremes may be impact the values of one or more sub-scores; column 9, lines 43-48, wherein monitoring electrical power conditions (e.g., voltage sensors, current sensors, frequency sensors, and so on), monitoring weather (e.g., thermostats, barometers, anemometers, humidity detectors, precipitation scales, or the like), or the like. Sensors may be one or more hardware sensors that collect and/or measure data that is external to client computer 200; and column 11, lines 21-24, wherein exchanged communications may include, messages, notification messages, event messages, alerts), 
wherein the one or more interrupt events are determined based on a corresponding notification event being sent in a manner designed to immediately alert a responder (see Gagne, column 16, lines 16-19, wherein an organization may define, rules, conditions, priority levels, notification rules, escalation rules, or the like, or combination thereof, that may be associated with different types of operations events; column 15, lines 26-28, wherein such events may include alerts regarding system errors, warning, failure reports, customer service requests, or the like; and column 17, line 43, wherein first responder to acknowledge each event/incident); 
generate one or more metrics representative of data associated with the one or more interrupt events (see Gagne, column 17, lines 18-20, wherein referring to Fig. 5 illustrates table 500 that includes a portion of the metrics that may be generated for providing operational maturity model score; and column 15, lines 62-64, wherein operations metrics 406 may arranged to record the metrics related to the resolution of the operations events); 
generate one or more sub-scores based on one or more of the metrics by providing one or more metrics as input to one or more sub-score models representative of an impact relating to operations of the plurality of computer systems (see Gagne, (see Gagne, column 17, lines 18-20, wherein referring to Fig. 5 generating sub-score; column 3, lines 37-42, wherein sub-scores may be based on one or more metrics and/or computations of metrics, such as, mean-time-to-acknowledge (MTTA), mean-time-to-resolve (MTTR), incident count per resolvers, resolution escalations, uniqueness of events, auto-resolve rate, time-of-day of incidents, adjusting for multiple events per single incident; column 9, lines 53-55, wherein temperature interface 262 may be used to provide a temperature measurement input and/or a temperature changing output to a user of client computer 200; and column 18, lines 40-56, wherein one or more sub-scores that represent the severity of incidents, where high severity incidents while fewer in number may have a greater impact on an organization's operational maturity score. Events spring from the same root cause incident (e.g., the database going down) the sub-score may be modified to account for this); 
generate an operations score using a weighted sum of the one or more sub- scores, the weights of respective sub-scores as they relate to the operations of the plurality of computer systems (see Gagne, column 3, lines 55-61, wherein the term "operations maturity score" as used herein may be a value comprised of weighted values if the one or more sub-scores. Different sub-scores may have different weights depending on their contributions to the operations maturity of the organization. The operations maturity score may be arranged to be a single value that represents the operations maturity of an organization); and 
automatically modify at least one of the one or more sub-score models responsive to an automated analysis of a plurality of operational outcome metrics and a plurality of historical operational scores, including the operations score, generated over a period of time (see Gagne, column 18, lines 18-44, wherein auto resolve rate sub-score may be the percentage of incidents that were automatically resolved by the system because they were not resolved by a user or other external monitoring tool; column 4, lines 53-54, wherein modifying the one or more sub-scores based at least on the sensed information; column 7, lines 31-34, wherein operations management server computer 116 may obtain various performance metrics collected by other systems, such as, monitoring server computer 114; column 22, lines 16-18, wherein a log scale enables top performing organizations to see higher gains in their score if they make incremental improvements to their already high scores. Contribute 20% to the overall operations maturity score. Accordingly in this example, the sub-score value for 60 MTTA may be multiplied by 0.2 to weight it appropriately; and column 17, lines 54-56, wherein an incidents per 30 days per resolver may be the number of incidents the organization received in a 30-day period).
Gagne et al. fails to explicitly disclose based on an estimated relative impact of the sub- scores.
Analogous art Belfiore discloses an estimated relative impact of the sub- scores (see Belfiore, para [0062], wherein referring to Fig. 4A, threat scoring 418 encompasses an evaluation of the capabilities information 414 in light of the asset criticality information 410. The threat scores, relating to both the threat actor score and the asset criticality score, represent anticipated relative impact of a particular threat actor in relation to the particular technology asset based upon the capability (e.g., threat actor score) of the particular threat actor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gagne, regarding the Operations Maturity Model, to have included an estimated relative impact of the sub- scores because it would provide an efficiency by reducing risk exposure. Using the Cybersecurity Risk Assessment of Belfiore would improve the prioritization of vulnerabilities from a security management.
Regarding claim 35, Gagne discloses the apparatus of claim 31, wherein the corresponding notification event is sent in a manner designed to immediately alert a responder if it is sent using a text message, a phone call, or a push notification (see Gagne, column 15, lines 26-31, wherein such events may include alerts regarding system errors, warning, failure reports, customer service requests, or the like; and column 17, line 43, wherein first responder to acknowledge each event/incident comprised of SMS messages).
Regarding claim 38, Gagne discloses the apparatus of claim 31, further comprising instructions to:
compare the operations score against one or more comparison operations scores associated with one or more other organizations having at least one characteristic in common with an organization associated with the operations score (see Gagne, column 18, lines 35-39, wherein organization's operational maturity score may be a single value, such as a value from 1-10, that is generated based the values for its sub-scores. Each organization may have its own operational maturity score, enabling realistic comparison among the different organizations);
determine a change recommendation for the organization based on one or more successful improvement actions taken by at least one of the one or more other organizations in response to a similar health degradation identified based the operations score or the one or more sub-scores (see Gagne, column 23, lines 37-39, wherein comparing organizations that are members of the same or similar categories may produce meaningful apples-to-apples comparisons; column 24, lines 15-65, wherein one or more recommendations to improve the operations maturity score and/or the sub-scores for an organization may be determined based on the comparisons to the other organizations in the community….the comparisons may be used identify one or more departments, groups, teams, or the like, that are operating below average or above average); and
generate a report incorporating the operations score for display to a user (see Gagne, column 24, lines 9-13, wherein various parameters may be set using a user-interface the running averages may also be provided for display and/ or included in report information).
Regarding claim 39, Gagne discloses the apparatus of claim 31, wherein the one or more interrupt events are determined based on an association with an identified responder and the operations score is generated for the identified responder (see Gagne, column 20, lines 51-62, wherein this configuration information may be defined to associate particular operations events to particular projects, tasks. Configuration information may include pattern matching information (e.g., regular expressions) that may be used to determine the associations for operations events; and column 17, lines 41-43, wherein sub-score may be the average time it takes for an organization's first responder to acknowledge each event/incident).
Claims 32-34 rejected under 35 U.S.C. 103 as being unpatentable over (US Pat. No. 9,367,810) (hereinafter Gagne et al.) in view of (US Pub. No. 2018/0146004) (hereinafter Belfiore et al.), and further in view of (US Pub. No. 2006/0200008) (hereinafter Moore et al.).
Regarding claim 32, Gagne discloses the apparatus of claim 31, wherein the one or more sub-score models includes sub-score models designed to quantify occurrences of interrupt events (see Gagne, column 15, lines 23-26, wherein operations events may be variously formatted messages that reflect the occurrence of events and/ or incidents that have occurred in an organizations computing system).
Gagne et al. and Belfiore et al. combined fail to explicitly disclose likely to cause an affected responder pain through disruption of non-work activities.
Analogous art Moore discloses sub-score models designed to quantify occurrences of interrupt events likely to cause an affected responder pain through disruption of non-work activities (see Moore, para [0027] Fig.10 shows the shift of CAS fatigue scores that occurred as terminal managers reviewed CAS score results on a monthly basis, and applied techniques in driver scheduling to reduce fatigue score while still providing the 24/7 (twenty-four hour a day/seven day a week) service required by the customers; para [0232] The FRISPB system provides an effective, safe and scientifically-validated solution to the unacceptable daily sleep scheduling dilemma of long-haul irregular route truck drivers and other occupations who work extended or nocturnal hours and have a higher than normal risk of fatigue; para [0308] the hours of non-work time may accumulate but they must be taken in minimum 24 hour lots. They cannot be split into half days).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gagne, regarding the Operations Maturity Model, to have included sub- score models designed to quantify occurrences of interrupt events likely to cause an affected responder pain through disruption of non-work activities because it would provide an efficiency by reducing risk exposure. Using the Systems for Assessing Equipment Operator Fatigue of Moore would improve work performance.
Regarding claim 33, Gagne discloses the apparatus of claim 32, wherein the non-work activities, as set forth above with claim 32. 
Gagne et al. and Belfiore et al. combined fail to explicitly disclose anticipated sleep time periods, anticipated mealtime periods, and weekends.
Analogous art Moore discloses anticipated sleep time periods, anticipated mealtime periods, and weekends (see Moore, para [0308] the hours of non-work time may accumulate but they must be taken in minimum 24 hour lots. They cannot be split into half days; para [0107] allowing to be in complete control of sleep time throughout each day (i.e., a 24-hour period). She may split her off-duty period rest increments to best meet her own individual sleep needs within a minimum of 10 aggregated off-duty hours; para [0163] possibly two meals in this time period; and para [0206] longer recovery sleep on weekends).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gagne, regarding the Operations Maturity Model, to have included anticipated sleep time periods, anticipated mealtime periods, and weekends because it would provide an efficiency by reducing risk exposure. Using the Systems for Assessing Equipment Operator Fatigue of Moore would improve work performance.
Regarding claim 34, Gagne discloses the apparatus of claim 32, wherein the one or more sub-score models includes sub- score models that are reflective of notification frequency, notification variation, or an imbalance in notifications between responders (see Gagne, column 15, lines 23-26, wherein notification rules, escalation rules, or the like, or combination thereof, that may be associated with different types of operations events).
Claims 36-37 rejected under 35 U.S.C. 103 as being unpatentable over (US Pat. No. 9,367,810) (hereinafter Gagne et al.) in view of (US Pub. No. 2018/0146004) (hereinafter Belfiore et al.), and further in view of (US Pub. No. 2017/0046962) (hereinafter Shipley et al.).
Regarding claim 36, Gagne discloses the apparatus of claim 31, further comprising instructions to:
determine at least one of the weights of the one or more sub-scores (see Gagne, column 22, lines 62-64, wherein the operations maturity score for the organization may be generated by adding the modified/weights sub-score values into a single value).
Gagne et al. and Belfiore et al. combined fail to explicitly disclose applying a second model against a plurality of human factors representative of a plurality of responders.
Analogous art Shipley discloses applying a second model against a plurality of human factors representative of a plurality of responders (see Shipley, paras [0337]-[0338] this improves comprehension of cross factors and reduces user errors of spatial and temporal interpolation. This allows modeling and representation of the 4 dimensional structure of atmospheric and environmental conditions and hazards as would be encountered in the real 4 dimensional world and represented "as it is"; and para [0052] a human factors method was developed with pilot and Dispatcher feedback).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gagne, regarding the Operations Maturity Model, to have included applying a second model against a plurality of human factors representative of a plurality of responders because it would provide an efficiency by reducing risk exposure. Using the Systems for Assessing Equipment Operator Fatigue of Moore would improve work performance.
Regarding claim 37, Gagne discloses the apparatus of claim 36, wherein the human factors are representative of at least one of responder tenure length, incident resolve time, and direct feedback (see Gagne, column 17, lines 46-48, wherein mean-time-to resolve (MTTR) sub-score may be the average time it takes to resolve each event/incident; and column 9, lines 49-50, wherein Haptic interface 264 may be arranged to provide tactile feedback to a user of the client computer).

Allowable Subject Matter
Regarding claims 40-41 objected to as being dependent upon a rejected base claim, but it appears they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the 35 USC 101 rejections.
Claims 42-50 appear to be allowable if rewritten to overcome the 35 USC § 101 rejections.
The prior art references most closely resembling the Applicant’s claimed invention (US Pat. No. 9,367,810) (hereinafter Gagne et al.) in view of (US Pub. No. 2018/0146004) (hereinafter Belfiore et al.), and further in view of (US Pub. No. 2016/0379150) (hereinafter Igleheart et al.).
Regarding claims 42 and 47, a method and a computer readable non-transitive storage media, comprising:
determining, based on a corresponding notification event being sent in a manner designed to immediately alert a responder, one or more interrupt events from a plurality of notification events generated by one or more of a plurality of computer systems;
generating one or more health metrics representative of data associated with the one or more interrupt events;
generating one or more health sub-scores based on one or more of the health metrics by executing, using a processor, one or more health sub-score models against one or more health metrics, 
the one or more health sub-scores representative of one or more impacts relating to managing operations of the plurality of computer systems;
generating an operations health score by calculating a weighted sum of the one or more health sub-scores, the weights of respective health sub-scores determined based on an estimated relative impact of the health sub-scores as they relate to managing the operations of the plurality of computer systems; and
automatically modifying, using the processor, at least one of the one or more health sub- score models responsive to an analysis of a plurality of operational outcome metrics and a plurality of historical operational health scores, including the operations health score, wherein the plurality of operational outcome metrics and the plurality of historical operational health scores are generated over a period of time.
Gagne et al. discloses a portion of the metrics that may be generated for providing operational maturity model score; and column 15, lines 62-64, wherein operations metrics 406 may arranged to record the metrics related to the resolution of the operations events. Sub-scores may be based on one or more metrics and/or computations of metrics, such as, mean-time-to-acknowledge (MTTA), mean-time-to-resolve (MTTR), incident count per resolvers, resolution escalations, uniqueness of events, auto-resolve rate, time-of-day of incidents, adjusting for multiple events per single incident. Different sub-scores may have different weights depending on their contributions to the operations maturity of the organization. The operations maturity score may be arranged to be a single value that represents the operations maturity of an organization (column 3, lines 55-61; column 17, lines 18-20).
However, Gagne et al. does not explicitly disclose generating one or more health metrics representative of data; generating one or more health sub-scores based on one or more of the health metrics by executing, using a processor, one or more health sub-score models against one or more health metrics; generating an operations health score by calculating a weighted sum of the one or more health sub-scores, the weights of respective health sub-scores determined based on an estimated relative impact of the health sub-scores; and automatically modifying, using the processor, at least one of the one or more health sub- score models responsive to an analysis of a plurality of operational outcome metrics and a plurality of historical operational health scores, including the operations health score.
Moreover, neither Gagne et al., Belfiore et al., nor Igleheart et al. disclose automatically modifying, using the processor, at least one of the one or more health sub- score models responsive to an analysis of a plurality of operational outcome metrics and a plurality of historical operational health scores, including the operations health score.
Belfiore et al discloses threat scoring encompasses an evaluation of the capabilities information in light of the asset criticality information. The threat scores, relating to both the threat actor score and the asset criticality score, represent anticipated relative impact of a particular threat actor in relation to the particular technology asset based upon the capability (e.g., threat actor score) of the particular threat actor (para [0062]).
Igleheart et al. disclose metrics are then aggregated to calculate an overall well-being score for an area within the organization as well the entire organization. Methodologies employed in calculating scores facilitate comparisons between areas within the organization and against an enterprise- wide score. The aggregate score is derived by combining weighted measures 214 that comprise the organization's well-being environment and four dimensions of well-being: Purpose; Belonging; Security; and Health. The score is an objective measure that allows leaders to quickly understand how their organization's collective well-being is progressing relative to the weighted measures 214 (abstract and para [0024]).
Moreover, since the specific combination of claim elements automatically modifying, using the processor, at least one of the one or more health sub- score models responsive to an analysis of a plurality of operational outcome metrics and a plurality of historical operational health scores, including the operations health score recited in claims 42 and 47 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the aforementioned features not taught by the cited prior art, would be the result of impermissible hindsight reconstruction. Accordingly, a combination of Gagne et al., Belfiore et al., and Igleheart et al., and/or any other additional reference(s) would be improper to teach the claimed invention. 
While the teachings of Gagne et al., Belfiore et al., and Igleheart et al. separately address different parts of the claimed invention, these teachings would not be combinable by one of ordinary skill in the art at the time of the invention with a reasonable expectation of success to provide a predictable combination that would render the claimed invention obvious. Thus, the novelty of the claimed invention is in the combination of limitations rather than any single limitation.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharifi Mehr et al. (US Pat. No. 10,581,886) discloses an event-analysis system detects anomalies in the operation of a service by processing operational logs, trace files, and event databases produced by the service in accordance with a hierarchical behavioral profile.
Grey et al. (US Pub. No. 2012/0316845) discloses an alertness data is measured using a metric corresponding to the alertness model being employed by system 100. For example, the population alertness data preferably comprises a series of alertness measurements y that correspond to the metric.
"Quantitative Assessment of Software Vulnerabilities Based on Economic-Driven Security Metrics" Hamza Ghani, Jesus Luna, Neeraj Suri - 2013 IEEE (hereinafter Ghani et al.). discloses applied in the scoring process along with the base metrics. Therefore, by considering user's security requirements, the quality customization of the scores can be improved because they better reflect the actual impact of a vulnerability in particular organization’s context.
Kumar et al. (US Pub. No. 2013/0298230) discloses dashboard to capable of displaying operational integrity metrics of systems based on a plurality of threat vectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        8/12/2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 1 and specification pp. 5, 22, and 26). 
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.